Citation Nr: 9909242	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-13 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the transverse process of L4- L5 on the left with 
degenerative disc disease, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from October 1978 to August 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1992 rating decision, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) declined an increased rating for 
residuals of a fracture of the transverse process of L4- L5 
on the left with degenerative disc disease.  The Board 
remanded this case in January 1998, and following completion 
of the requested development, the case has been returned for 
further appellate review.

In the remand dated in January 1998, the Board noted that the 
appellant, in a letter dated July 1989, had raised the issue 
of service connection for a "low blood" condition, 
presumably referring to his hospitalization for a syncopal 
attack in 1988.  This issue is, once again, referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's service connected lumbar disability is 
manifested by healed fracture of the transverse process of 
L4- L5 without demonstrable deformity of vertebral body, and 
degenerative disc disease manifested primarily by muscle 
spasm, limitation of motion and complaint of pain without 
findings of neurological deficits.

3.  The appellant experiences recurring attacks of 
intervertebral disc syndrome with intermittent relief.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals of a fracture of the transverse process of L4- L5 
on the left with degenerative disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.71a, Part 4; Diagnostic Codes 5285- 5295 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is plausible.  See Proscelle v. Derwinski, 2 
Vet.App. 629, 631 (1992).  Furthermore, he has undergone 
recent VA orthopedic and neurological examinations, and the 
evidence of record is sufficient to decide this case.  The 
Board accordingly finds the duty to assist him, mandated by 
38 U.S.C.A. § 5107, has been satisfied.

The Board must determine whether the weight of the evidence 
supports the appellant's claim or is in relative equipoise, 
with him prevailing in either event.  However, if the weight 
of the evidence is against his claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 
(1998); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The appellant contends, in essence, that his symptomatology 
of chronic low back pain, radicular pain, muscle spasms, and 
functional loss of use of his back warrants a disability 
evaluation in excess of the currently assigned 40 percent 
rating.

Service medical records reveal that, in June 1983, the 
appellant sustained a fracture of the transverse process of 
L4- L5 on the left in a motor vehicle accident.  He received 
conservative treatment at both Baldwin County Hospital and 
Eisenhower Medical Center.  During a convalescence period of 
slightly over three weeks, he slowly began to ambulate and he 
fully recuperated without complaint of any difficulty.  He 
was given a 30 day limited duty profile in October 1983 due 
to complaint of back pain upon heavy lifting.  On his 
separation examination, dated in June 1984, he reported a 
history of "recurrent back pain," but his spine was 
clinically evaluated as "normal."  By means of a rating 
decision dated in September 1985, the RO granted the 
appellant's claim for service connection for fracture of the 
lumbar spine, and assigned a noncompensable disability 
evaluation.

In July 1987, the appellant sought VA treatment for complaint 
of back pain which interfered with his ability to work.  He 
also indicated that his back disability was the cause of his 
"nerves" problem, "depression," and alcohol abuse.  
Psychological consultation indicated that his problems were 
situationally determined and there was some question as to 
whether he was malingering or greatly exaggerating his back 
pains.  Physical examination did reveal bilateral paraspinal 
spasm in the L- 5 area which hindered full range of motion of 
the back, but was otherwise unremarkable.  It was noted that, 
prior to examination, he had been sitting comfortably in the 
waiting room and that he ambulated with a questionable 
antalgic gait.

In October 1987, the appellant was admitted for 9 days of 
inpatient VA treatment for complaint of steadily increasing 
low back pain.  Admission examination was significant for 
vague tenderness to palpation along the lumbosacral spine.  
He demonstrated an antalgic gait pattern and he used a cane 
as needed.  Electromyography (EMG) findings were suggestive 
of early sacral- 1 obstructive radiculopathy on the left 
side.  By means of a rating decision dated in November 1987, 
the RO increased the disability evaluation to 10 percent 
disabling effective to the date of his claim for an increased 
rating dated in July 1987.

A later received VA outpatient treatment record, dated in 
October 1987, revealed computerized tomography (CT scan) 
findings which were interpreted as showing bulging disc at 
L4- L5 centrally with degenerative changes in the apophyseal 
joint.  The appellant was advised to engage in light duty 
and, in November 1987, he was fitted for a lumbosacral corset 
back brace.  By means of a rating decision dated in April 
1988, the RO increased the disability evaluation to 20 
percent disabling effective to July 1987.

On VA orthopedic examination in October 1989, the appellant 
voiced complaint of "severe" back pain.  He also complained 
of radicular pain and weakness of both legs that worsened 
with prolonged periods of standing, sitting or lying.  
Physical examination was significant for pain on pressure of 
the lumbar region, marked spasm of the lumbar paravertebral 
muscles and limitation of motion of the lumbar spine.  X- ray 
examination of the lumbar spine was negative.  By means of a 
rating decision dated in November 1989, the RO increased the 
disability evaluation to 40 percent disabling.

In a letter dated in December 1991, Benjamin M. Johnston, 
M.D., an internal medicine practitioner, indicated that he 
had been treating the appellant for lumbar pain and pain 
which radiated down the back of his legs.  Physical 
examination findings included tenderness in the lumbosacral 
area with evidence of spasms, as well as leg raising and 
flexion tests which were positive for pain in the lumbar 
region with limitation of motion.  Dr. Johnston's treatment 
regimen consisted of prescriptions of Carisoprodol, Ansaid 
and physical therapy.

On VA spine examination, dated in December 1991, the 
appellant described his pain as an intermittent, sharp to 
throbbing pain of the right lower back with radiation down 
his right leg as far as his mid calf.  He noted some swelling 
of both of his legs after standing for long periods of time 
which was decreased with elevation.  He denied any numbness 
or involuntary falling down.  On physical examination, he 
walked with a very slow and cautious gait while walking with 
a cane.  He had good muscle tone and bulk which was 
indicative of someone who exercised on a regular basis.  
There was limitation of motion of the lumbar spine, with 
complaint of increasing pain in performing all modes of range 
of motion, which was the same with or without use of his 
corset brace.  The examiner noted that the appellant was not 
cooperative in performing all modes of range of motion, and 
that he over- exaggerated his pain for the type of old injury 
that had occurred.  There was no evidence of neurologic 
involvement.  X- ray examination revealed some straightening 
of the normal lordotic curvature of the lumbar spine with a 
mild scoliosis to the right.  Intervertebral spaces were 
within normal limits.  Mild arthritic changes were 
demonstrated in the lumbar spine and sacroiliac (SI) joints.  
Diagnosis was of an old, healed fracture of the transverse 
process L4- 5 with normal intervertebral spaces per radiology 
report.

In September 1995, the appellant underwent 21 days of 
inpatient VA treatment due to complaint of chronic back pain 
with bilateral radicular leg pain and difficulty in 
ambulation.  Physical examination upon admission revealed 
range of motion of the lumbar spine from 5- 15 degrees 
flexion and 0- 5 degrees extension.  Additionally, there was 
marked paraspinal spasm and straight leg raising was limited 
bilaterally to 40 degrees.  However, there were no motor or 
sensory deficits elicited.  CT scan was interpreted as 
showing pattern of herniated disc lesion at L5- S1 and 
degenerative changes involving the articular facets at L4- 
L5.  Following an intensive physical therapy program, he was 
discharged with no complaint of acute pain, and he was 
ambulating independently using a cane when needed.  He was 
instructed to avoid excessive physical exertion and to avoid 
operating any type of motor vehicle or power equipment.  By 
means of a rating decision dated in September 1996, the RO 
granted a temporary total disability evaluation for the 
appellant's period of hospitalization, and continued the 40 
percent disability rating thereafter.

By letter dated in February 1998, Dr. Johnston indicated that 
he had routinely treated the appellant for exacerbation of 
lumbar pain, but that the appellant sought most of his 
treatment at VA due to the cost of medical care.

VA outpatient treatment report, dated in September 1997, 
reveals the appellant's complaint of increased pain in the 
lower back with radiation down his lower extremities which 
was worse on the right.  He was told by neurosurgery that he 
was not considered a surgical candidate.  He demonstrated an 
abnormal gait with limp at the right lower extremity, and 
mild discomfort.  Physical examination was positive for 
paraspinal muscle spasms with decreased range of motion and 
straight leg raising test at 30 degrees on the right.  He was 
prescribed Motrin, Flexeril and Darvocet.  Physical 
examination in October 1997 was negative for motor or sensory 
deficits.  In February 1998, he presented with complaint of 
severe low back pain with some radicular leg pain and 
numbness.  No spasm was present.  He was prescribed analgesic 
balm, Ibuprofen, Cyclobenzaprine, Acetaminophen and moist 
heat.

CT scan of the lumbar spine, conducted by VA in March 1998, 
revealed findings of mild degenerative facet joint 
arthropathy and diffuse disk bulging at L4- L5 and L5- S1 
associated with mild marginal degenerative spurring.  The 
bulging disc/spur complexes slightly flattened the adjacent 
thecal sac.  There was slight narrowing of the subarticular 
lateral recesses at L5- S1 secondary to degenerative spurring 
and bony hypertrophic changes.  There were no findings to 
suggest obvious disc herniation, bony spinal stenosis or 
neural foraminal encroachment.  There were no motor or 
sensory deficits present upon examination in April 1998.

On VA spine examination, dated in October 1998, the appellant 
continued to complain of low back pain with intermittent 
radicular pain as well as increased swelling in his legs upon 
prolonged periods of standing.  Prior to examination, he was 
observed to be sitting in the waiting room comfortably in his 
chair, and when called, he walked with a questionable 
antalgic gait.  On physical examination, the examiner noted 
that the appellant complained of pain of increased in 
intensity in all modes of motion and that he was not 
cooperative with performing all modes of range of motion, or 
if he did, he did so without any effort.  No spasm, wasting 
or fasciculations of the lumbosacral spine was noted.  The 
lower extremities revealed 2+ deep tendon reflexes and 2+ 
pulses bilaterally with no atrophy or wasting.  There was 
equal strength of extremities bilaterally.  Straight leg 
raising test was positive bilaterally to approximately 10 
degrees.  Deep tendon reflexes were intact to pinprick and 
vibratory sense bilaterally.  Assessment was of fracture of 
the transverse process of L4 through L5 with degenerative 
disc disease.

On VA neurologic examination, dated in October 1998, the 
examiner interpreted CT scan findings in 1998 as negative for 
evidence of gross herniation of the discs and negative for 
gross foraminal loss of height.  Physical examination 
revealed that range of motion of the lumbar spine was 
markedly limited to forward flexion of 30 degrees, extension 
of 10 degrees, rotation of 25 degrees, and approximately 15- 
20 degrees of lateral bending.  The examiner was unable to 
get the appellant to move any further, even with significant 
coaxing, and the appellant's effort was described as 
relatively poor.  Deep tendon reflexes were 2+ in both 
quadricep regions and 2+ in the right Achilles tendon.  He 
did not appear to have a left Achilles tendon reflex.  
Sensation was normal.  Strength was 4/5 bilaterally with some 
give- away weakness.  Pulses were palpable in the dorsalis 
pedis region.  There was no atrophy, evidence of stretch 
signs, Babinski or clonus.  He refused to walk on his heels 
or toes.  Impression was of mechanical low back pain without 
any evidence of focal neurologic involvement.  The examiner 
opined that the lack of Achilles tendon reflex did not 
correlate with the remainder of the examination.  
Specifically, the appellant did not describe a history of 
sciatica, and fractures of the transverse processes would not 
cause such an isolated finding.  The examiner also noted that 
the appellant's effort was very poor when asked to perform 
range of motion, and that his cane did not show the type of 
wear and tear indicative of someone who chronically used a 
cane in public.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule).  The RO has rated the appellant's lumbar 
spine disability as 40 percent disabling under Diagnostic 
Code 5293 which contemplates intervertebral disc syndrome 
characterized by severe, recurring attacks with intermittent 
relief.  The 40 percent disability rating is also assignable 
for favorable ankylosis of the lumbar spine (Diagnostic Code 
5289), severe lumbar spine limitation of motion (Diagnostic 
Code 5292), and severe lumbosacral strain (Diagnostic Code 
5295).

A 50 percent disability rating is warranted for unfavorable 
ankylosis of the lumbar spine (Diagnostic Code 5289).  A 60 
percent disability is warranted for complete bony fixation of 
the spine with favorable angle (Diagnostic Code 5286) and 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief 
(Diagnostic Code 5293).

Additionally, a 60 percent disability rating is warranted for 
residuals of a vertebral fracture without cord involvement 
with abnormal motility requiring neck brace (jury mast) 
(Diagnostic Code 5285).  Other cases involving residuals of 
fracture of vertebra are rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.

In this case, there is no evidence of ankylosis or complete 
fixation of the lumbar spine.  Accordingly, the appellant is 
not entitled to increased ratings under Diagnostic Codes 5286 
and 5289.

Review of the record reveals that the appellant does not 
demonstrate any motor deficits, sensory deficits or 
persistent symptoms compatible with sciatic neuropathy, 
although there is an uncorrelated lack of left Achilles 
tendon reflex.  The record also shows that he experiences 
intermittent relief from his recurring attacks of 
intervertebral disc syndrome.  Accordingly, the Board finds, 
by a preponderance of the evidence, that an increased rating 
under Diagnostic Code 5293 is not warranted.

Finally, the appellant's fracture of the transverse process 
of the left L- 4-L- 5 is completely healed without 
demonstrable deformity of vertebral body.  Certainly, there 
is no abnormal mobility requiring neck brace or jury mast.  
Hence, a basis for adding 10 percent to the currently 
assigned rating, or a separate 60 percent evaluation, under 
Diagnostic Code 5285 has not been presented.

Consideration has also been given to the potential 
application of the various applications of 38 C.F.R. Parts 3 
and 4, including §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  In this respect, the appellant's rating for 
intervertebral disc syndrome under Diagnostic Code 5293 
contemplates limitation of range of motion.  VA O.G.C. Prec. 
Op. No. 36-97 (Dec. 12, 1997); see generally Johnson v. 
Brown, 9 Vet.App. 7 (1996).  There is objective evidence of 
record which demonstrates that the appellant experiences back 
spasms with resultant limitation of range of motion of the 
lumbar spine.  However, the record also reflects the view of 
several different examiners that the appellant has not put 
forth maximum effort upon demonstration of range of motion of 
the lumbar spine.  Indeed, there is opinion that his antalgic 
gait and complaint of pain and loss of use of the back is 
exaggerated.  The Board is of the opinion that the 
appellant's lumbar disability as a whole, with consideration 
given to frequency and duration of his intermittent recurring 
attacks, is fully commensurate with the currently assigned 40 
percent disability rating under Diagnostic Code 5293.  It 
should be noted that the rating schedule may not be employed 
as a vehicle for compensating a claimant twice (or more 
often) for the same symptomatology.  Esteban v. Brown, 6 
Vet.App. 259, 262 (1994); Brady v. Brown, 4 Vet.App. 203, 206 
(1993); 38 C.F.R. § 4.14 (1997).  Thus, in this case, 
separate ratings for functional loss, as well as functional 
loss due to painful use, weakness, excess fatigability, 
incoordination, or impaired ability to execute, are not in 
order.

The benefit of the doubt rule is not for application in this 
case because the evidence is not in relative equipoise.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 4.3 (1998).


ORDER

An increased rating for residuals of a fracture of the 
transverse process of L4- L5 on the left with degenerative 
disc disease is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


